TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-02-00575-CV


C Carpet, Inc. d/b/a CC Carpet, Appellant

v.

Chett Buckner, Appellee





FROM THE COUNTY COURT AT LAW NO. 2 OF TRAVIS COUNTY
NO. 254,077, HONORABLE ORLINDA NARANJO, JUDGE PRESIDING





	On October 28, 2002, appellant filed an unopposed motion to dismiss this cause.  The
appellant has informed this Court that the parties have settled their dispute, and it no longer desires
to prosecute this appeal.  Accordingly, we will grant appellant's motion and dismiss this appeal.



__________________________________________
Marilyn Aboussie, Chief Justice
Before Chief Justice Aboussie, Justices Patterson and Puryear
Dismissed on Appellant's Motion
Filed:   October 31, 2002
Do Not Publish